PER CURIAM.
The plaintiff/appellant, Susan Filipkowski, appeals from an adverse summary judgment in her slip and fall action against the trustee for the owner of the bank building where the injury occurred. We reverse. The record demonstrates that a material issue of fact existed regarding the proximate cause of the plaintiffs injury. Architect Fred Astle stated in his affidavit in opposition to the motion for summary judgment that the steep slope of the exit ramp from the bank building violated the 1982 Standard Building Code and posed a hazardous condition. This affidavit raised an issue of fact, thus precluding summary judgment. Bradford v. Bernstein, 510 So.2d 1204 (Fla. 2d DCA 1987).
REVERSED AND REMANDED for further consistent proceedings.
HERSEY and PARIENTE, JJ., and WALDEN, JAMES H., Senior Judge, concur.